Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10, and those depending therefrom, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The invention appears to be directed to a compact pump unit including a balance pipe.  The orientation of the balance pipe with respect the pump casing allows for a reduced cross sectional footprint.  To accomplish the invention, the pump casing has a block to which the pipe flange is mounted, the cooperating surfaces of the block and pipe flange are at a non-perpendicular angle to a radial line extending from the pump rotation axis.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the block flange " in line 11.  There is insufficient antecedent basis for this limitation in the claim. “A block flange” is recited in line 2 and line 10, so it is unclear which block flange the recitation of claim 11 is intended to refer to.
The examiner believes “the block flange” of line 11 is actually a block of the pump casing (see claim 1, line 2 for comparison).  For purposes of examination, the claim limitation will be interpreted similar to claim 1.  

	Still further, the recited “a block flange” of line 10 is presumed to be the block flange of line 2. 

	Even yet further, “the block flange” amended into claims 17 and 19 is presumed to be the only recited block flange, and not a second block flange on the second end of the pipe. 

Claims 11-15 and 19-20 each depend from indefinite claim 10 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization Publication No. WO 2019097953 A1 (Yano et al. hereinafter).
For claim 10, Yano et al. teach a pipe 8, comprising: a first end 81 having an inlet and a block flange 81a, the block flange 81a configured to be detachably attached to a pump casing 2 at a first position at a discharge of a first impeller disposed within the pump casing; and a second end 85 having an outlet end configured to be detachable attached to the pump casing 91a at a second position at an eye of a second impeller, such that discharge from the first impeller is capable of being conveyed through the pipe 8 from an outlet of the first impeller to the eye of the second impeller, the first end 81 of the pipe 8 capable of forming an angle greater than zero with respect to a radial line extending from a center of the pump through a center of the block flange 81a  attached to the pipe 8, and a block of the pump casing 2 having a surface that forms an angle other than 90 degrees with respect to the radial line extending from the center of the pump through the center of the block flange attached to the pipe 8.  
Pursuant to MPEP 2114 II. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  The above italicized limitations are directed to the manner of using the pipe with a pump casing.  Contrasted with claim 1, which requires the pump, the pump of claim 10 is not a structural limitation of the claimed pipe.  

For claim 11, the Yano et al. pipe 8 is configured to be formed separately from the pump casing (see FIG. 2, 5).
	For claim 12, the Yano et al.  first and second ends of the pipe 11 are configured to be bolted to the pump casing 1a.   See FIG. 5 clearly showing bolt holes on flanges 81a, 85a.
For claim 13, the Yano et al. pipe 8 has a generally circular internal cross-section (see at least FIG. 5).
	For claims 14 and 15, the Yano et al. pipe 8 can be used as either a cross over pipe or as a cross under pipe.  
	For claim 19, the Yano et al. second end of the pipe 8 can be attached to a pump casing such that the pipe forms an angle greater than zero with respect to the radial line extending from the center of the pump through the center of the block flange attached to the pipe, since the pipe 8 shares a structure as that disclosed by Applicant.   
For claim 20, Yano et al. shows by way of disclosure in FIG. 2 and 5, the first end 81 and second end 85 of the pipe extending in the same plane.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2,281,650 (Wislicenus hereinafter) in view of World Intellectual Property Organization Publication No. WO 2019097953 A1 (Yano et al. hereinafter).
Wislicenus teaches a multistage pump 7 having a casing 20, 23, 24 and at least two impellers 27 connected by a pipe 30 (see FIG. 2), such that fluid from the first impeller outlet is delivered to the eye of the second impeller through the pipe 30.  The impellers 27 are keyed onto a rotating shaft 22.  FIG. 3 of Wislicenus shows the pipe being connected to a block of the casing, where the surface of the block is arranged at an angle other than perpendicular to the radial line extending from the longitudinal axis of the pump.  A side-by-side comparison of the Wislicenus FIG. 2 and Applicant’s FIG. 7 is shown below in an effort to compare the similar block orientations.

    PNG
    media_image1.png
    196
    174
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    488
    562
    media_image2.png
    Greyscale

	Figure 1.  Comparison, FIG. 3 of Wislicenus and FIG. 7 of Applicant’s disclosure.

The pipe 30 of Wislicenus as seen above is arranged at an angle greater than zero with respect to a radial line extending from a center of the pump through a center of the pipe connection, but does not appear to have a block flange detachably attached to the pump casing by way of the block flange.
Yano et al. teach a circular cross section pipe 8 for transferring fluid between a low pressure stage and a high pressure stage compressor.  The pipe 8 has a block flange 81a which is mounted to the casing 2 as seen in FIG. 2 and 5.  
Because the pipe connection of Wislicenus is not shown with a flange detachably attached to the pump casing by way of a block flange, but Yano et al. clearly show the connection of a separate pump which is bolted to the pump casing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Wislicenus to have a block flange, as taught by Yano et al. for the purpose of enabling a reliable fastening connection between the pump casing and the pipe.  
For claims 17 and 18, the second end of the Wislicenus pipe 30 is not clearly illustrated.  However, Yano et al. clearly illustrates the pipe 8 with both ends extending in the same plane and each end having a block flange.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the Wislicenus pipe to that as shown by Yano et al. as having ends which extend in the same plane and are therefore not in radial alignment with a redial line extending from the longitudinal axis of the pump casing for the purpose of producing a pipe easily manufactured and connected to a pump casing.  


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wislicenus in view of Yano et al.  as applied to claim 1 above, and further in view of United States Patent Application Publication 2010/0014963 A1 (Hirschberger et al. hereinafter).
Wislicenus in view of Yano et al. do not discuss the stage count of impellers being 4 or 11.
Hirschberger et al. teach in at least FIG. 1 a multistage pump with a crossover pipe, the multistage pump having more than 11 stages, which covers the open-ended range claimed in each of claims 5-6. 
Because the combination of Wislicenus in view of Yano et al. is a multiple stage pump, and Hirschberger et al. teach the use of more than 11 stages, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of  Wislicenus in view of Yano et al. to a 12 staged pumps, as suggested in Hirschberger et al. for the purpose of increasing the capacity of the pump.  


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wislicenus in view of Yano et al.  as applied to claim 1 above, and further in view of United States Patent Application Publication 2010/0014963 A1 (Hirschberger et al. hereinafter).
Wislicenus in view of Yano et al. do not discuss cross-over and cross-under pipes.  The use of both pipes is not new.
Hirschberger et al. teach in at least FIG. 1 two passages 13, 14 for delivering fluid between multiple stages of a centrifugal pump. 
Because the combination of Wislicenus in view of Yano et al. is a multiple stage pump, and Hirschberger et al. teach the use of two passages for delivering fluid between stages, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the pipe taught by Wislicenus in view of Yano et al., as suggested in Hirschberger et al. for the purpose of supplying more fluid between the stages, thereby increasing the capacity of the pump.  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent No. 1,163,809 (Chapman et al. hereinafter) teach a multistage pump, comprising a pump casing including a block; a shaft 19 rotatably disposed within the pump casing and having a longitudinal axis; a first impeller 23, 25 disposed within the pump casing at a first position along the shaft 19; a second impeller 22, 24 disposed within the pump casing at a second position and along the shaft 19; and a pipe 41, 45 including a flange, the flange detachable attached to the pump casing by way of the flange, and having an inlet at a first end and an outlet at a second end, the inlet disposed at the discharge of the first impeller 23, 25 and the outlet disposed at an eye of the second impeller 22, 24, such that discharge from the first impeller 23, 25 can be conveyed to the eye 36, 38 of the second impeller 22, 24, the first end of the pipe forming an angle greater than zero with respect to a radial line extending from a center of the pump through a center of the flange attached to the pipe 41, 45 (see FIG. 4), and the having a surface that forms an angle other than 90 degrees with respect to the radial line extending from the center of the pump through the center of the flange attached to the pipe 41, 45.  

United States Patent No. 4,715,778 (Katayama et al. hereinafter) teach a pipe 11, comprising: a first end having an inlet (near hole 18) and a block flange 15, the block flange 15 configured to be detachably attached to a pump casing 1a at a first position at a discharge of a first impeller 6 disposed within the pump casing; and a second end having an outlet end (near hole 19) configured to be detachable attached to the pump casing 1a at a second position at an eye 5 of a second impeller 6, such that discharge from the first impeller 6  is capable of being conveyed through the pipe 11 from an outlet 10 of the first impeller to the eye 5 of the second impeller 6, the first end of the pipe 11 capable of forming an angle greater than zero with respect to a radial line extending from a center of the pump through a center of the block flange 15 attached to the pipe 11, and a block of the pump casing 1a having a surface that forms an angle other than 90 degrees with respect to the radial line extending from the center of the pump through the center of the block flange attached to the pipe 11.  
	 
Japanese Patent Application Laid-open No. 11107922 (Kajiwara et al. hereinafter) teach in the translation a connection between a pipe 40 and a pump casing 24, wherein the pipe 40 has a plate-shaped flange member 41 of similar shape to flange member 30 (see Abstract) of the pump casing.  FIG. 2 shows the shape of the flange 30 being square, and the translation discloses a rectangular shape (see Abstract).  	

United States Patent No. 2,339,186 (Noble hereinafter) teaches a multi-stage pump comprising an upper casing 11 having a crossover pipe 28 mounted thereto.  The multi-stage pump has a shaft 15 extending therethrough.  The cross-over pipe 28 is mounted to a block of the pump casing as illustrated in the sole figure.  The pump has a first impeller 17 and associate outlet in fluid communication with a first end of the pipe 28 and the pump has a second impeller 18 in fluid communication with the outlet of the pipe 28, the outlet disposed at the eye of the second impeller (see sole figure).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799